United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plant City, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0595
Issued: October 20, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On January 23, 2020 appellant filed an appeal from a purported December 13, 2019
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 20-0595.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act. 1
This jurisdiction encompasses any final decision issued by OWCP within 180 days of the date
appellant filed the appeal.2 The Board concludes that the case record as transmitted to the Board
does not contain a final adverse decision of OWCP issued within 180 days from the date of
docketing of the current appeal. 3
Although the case record does contain a letter from OWCP dated December 13, 2019, it is
informational in nature. By the December 13, 2019 letter, OWCP responded to appellant’s
1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”
2

3

Id.

November 13, 2019 request to have her case for a schedule award reopened. It notified her that in
order to have her case reopened, she had 15 days to accept the position offered to her by the
employing establishment and report for duty, as it constituted suitable work, and if she refused the
offer of suitable work, it would terminate her wage-loss compensation and entitlement to a
schedule award, pursuant to 5 U.S.C. § 8106(c)(2). The case is therefore in an interlocutory
posture as OWCP is in the process of developing the suitable work issue. 4
In view of the foregoing, the Board finds that the December 13, 2019 letter does not
constitute a final adverse OWCP decision. As there is no final adverse decision issued by OWCP
over which the Board may properly exercise jurisdiction, the Board concludes that the appeal
docketed as No. 20-0595 must be dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-0595 is dismissed.
Issued: October 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

Section 501.2(c)(2) of the Board’s Rules of Procedure, provides: “There will be no appeal with respect to any
interlocutory matter decided (or not decided) by OWCP during the pendency of a case.” 20 C.F.R. § 501.2(c)(2).
4

2

